DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	In the Specification, Applicant claims priority benefit under 35 U.S.C. § 119 to PCT/CN2018/077501, filed February 28, 2018.  
35 U.S.C. § 119(e)(1):
An application for patent filed under section 111(a) or section 363 for an invention disclosed in the manner provided by section 112(a) (other than the requirement to disclose the best mode) in a provisional application filed under section 111(b), by an inventor or inventors named in the provisional application, shall have the same effect, as to such invention, as though filed on the date of the provisional application filed under section 111(b), if the application for patent filed under section 111(a) or section 363 is filed not later than 12 months after the date on which the provisional application was filed and if it contains or is amended to contain a specific reference to the provisional application. The Director may prescribe regulations, including the requirement for payment of the fee specified in section 41(a)(7), pursuant to which the 12-month period set forth in this subsection may be extended by an additional 2 months if the delay in filing the application under section 111(a) or section 363 within the 12-month period was unintentional. No application shall be entitled to the benefit of an earlier filed provisional application under this subsection unless an amendment containing the specific reference to the earlier filed provisional application is submitted at such time during the pendency of the application as required by the Director. The Director may consider the failure to submit such an amendment within that time period as a waiver of any benefit under this subsection. The Director may establish procedures, including the payment of the fee specified in section 41(a)(7), to accept an unintentionally delayed submission of an amendment under this subsection.

35 U.S.C .§ 119(e) requires that in order to claim priority benefit to a provisional application, said provisional application needs to have been filed under section 111(b).  PCT/CN2018/077501 was filed under Chinese law, not 35 U.S.C. § 111(b). 
It is noted that the Application Data Sheet, submitted 2-26-2019, and the first line of the specification attempts to claim an earlier effective filing date by designating 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13, 14 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
Claims 13, 14 and 18 are drawn to chemical compounds as well as “pharmaceutically acceptable salt, enantiomer or diastereomer thereof”.  The wording involving enantiomers and diastereomers presents written description issues.  An enantiomer is a chiral molecule that cannot be superimposed on its mirror image (Nguyen, et al., International Journal of Biomedical Science 
Famously, the drug thalidomide was given to pregnant women for morning sickness in the 1950’s.  The drug resulted in significant birth defects.  It was eventually discovered that thalidomide was a chiral molecule and that only the (S) enantiomer caused the birth defects (Tokunaga, et al., Scientific Reports, 8 Article number 17131 (2018), entire article). 
Neither the Claims nor the Specification teach of the chiral properties that are required for the invention’s essential pharmacological function as a TLR7 inhibitor and which of these chiral properties may be modified in order to arrive at an enantiomer or diastereomer.  A skilled artisan would not be able to determine if, for example, the corresponding (R) enantiomer of 6-amino-9-[(4-chlorophenyl)methyl]-N- ethyl-2 [S(S)-ethylsulfonimidoyl]-N-methyl-8-oxo-purine-7-carboxamide would still be able to retain its claimed function.  
By claiming compounds along with the words “enantiomer or diastereomer thereof” but not including a written description of what modifications to the molecules’ chiral properties may be performed to create such an enantiomer or diastereomer that retains the molecule’s claimed functions, the inventors fail to satisfy the written description requirement with respect to key chemical properties and demonstrate that they were not in possession of the invention at the time of filing.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dai (Dai, et al., WO 2018/050571; published 03/22/2018) as evidenced by Hoang (Hoang, et al., Medicine (2016) 95:31).
Claim(s) 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dai (Dai, et al., WO 2018/050571; published 03/22/2018) as evidenced by Hoang (Hoang, et al., Medicine (2016) 95:31).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Dai discloses the compounds: 1) 6-amino-9[(r-chlorophenyl)methyl]-2-[S(S)-ethylsulfoimidoyl]-N-methyl-8-oxo--N-propyl-purine-7-carboxamide, 2) 6-amino-9-[(4-chlropheynyl(methyl)-2-[S(R)-ethylsulfonimodyl-N-methyl-8-oxo-N-propyl-purine-7-carboxamide and 3) 6-amino-9-[(4-chlorophenyl)methyl]-N-ethyl-2[S(S)-ethylsulfomidoyl]-N-methyl-8-oxo-purine-7-carboxamide (hereinafter “the compounds Dai”); (Dai, p 13, Table 1, compound 1-3 respectively).
Regarding claim 1, the compounds of Dai anticipates the genus of compounds of Formula (I) because the compounds of Dai is a species that meets all the chemical structural limitations of the variables associated with Formula (I).  Namely R1 is C2 alkyl, R2 is benzyl, with said benzyl 3 is –NR4R5 wherein R4 is C1 alkyl and R5 is C3 alkyl and the compounds of Dai is not any of the compounds prohibited by claim 1. 
Regarding claims 2-12, the compounds of Dai satisfies all the limitations of these claims as well.  Namely, R1 is ethyl (C2 alkyl), R2 is chlorobenzyl, R3 is –NR4R5 wherein R4 is methyl (C1 alkyl) and R5 is propyl (C3 alkyl) and R3 is ethyl (methyl)amino (for compound 3) and propyl(methyl)amino (for compounds 1 and 2).  
Regarding claims 13 and 14, the chemical names: 6-amino-9-[(4-chlorophenyl)methyl]-N-ethyl-2[S(S)-ethylsulfomidoyl]-N-methyl-8-oxo-purine-7-carboxamide (compound 3 of the of the compounds of Dai) appears in both claims 13 and 14.  
Regarding claim 17, Dai teaches that the compounds of Dai may be administered with various pharmaceutically acceptable inert carriers (Dai, p 18, lines 18-25)
Dai discloses that the compounds of Dai is used in a method for the treatment or prophylaxis of hepatitis B infection (Dai, claims 32 and 33).  
Hoang provides evidence that antiviral therapy was associated with a 72% reduced risk of hepatocellular cancer (HCC) amongst patients with hepatitis B (Hoang, p 5, ¶ 5).  
Patients with hepatitis treated using a method comprising the compounds of Dai would have a significantly reduced risk of developing HCC.  Individuals without hepatitis B treated by the compounds of Dai would have a significantly reduced risk of developing hepatitis B and thus a significantly reduced risk of developing HCC. Thus, the method comprising the administration of the compounds of Dai to a patient having hepatitis B would inherently act as a prophylaxis of liver cancer, specifically hepatocellular carcinoma, thus meeting the limitation of claims 1-17 with regard to prophylaxis.  
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17, 18-20 and 23-26  are rejected under 35 U.S.C. 103 as being obvious over Dai (Dai, et al., WO 2018/050571; published 03/22/2018) in view of Ren (Ren, et al., Oncology Letters 11: 2965-2960; 2016) and Zalevsky (WO 2019036031). 
The applied reference (Dai) has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Dai teaches the limitations of claim 1-17 for the reasons set forth above.

Ren teaches that imiquimod (a TLR7 agonist) was able to attenuate hepatocellular cancer cell (HCC) proliferation as well as suppress HCC cell and stem cell proliferation and self-renewal.
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the compounds of Dai in patent in a method of treating liver cancer.  Dai teaches that the compounds of Dai patent is a TLR7 agonist.  Ren teaches that TLR agonists have anti-liver cancer activity.  The nexus of the combination is the agonizing of TLR7.  Agonizing TLR7 is capable of treating liver cancer.  The compound of the Dai is capable of agonizing TLR7.  One of ordinary skill in the art would have a reasonable expectation of success combating liver cancer with the compounds of Dai because the compound is a TLR7 agonist and Ren demonstrated in the prior art that another TLR7 agonist had anti-liver cancer properties.  
Zalevsky teaches of a method comprising administration to an individual having cancer a PD-1/PD-L1 axis inhibitor in combination with a TLR agonist (Zalevsky, ¶ 0002).  Zalevsky teaches that the TLR agonist may be a TLR7 agonist (Zalevsky, ¶ 0030).  Zalevsky teaches that the PD-1/PD-L1 inhibitor may be atezolizumab (Zalevsky, ¶ 0033) which meets the limitation of claims 24 and 25 and the antagonistic PD-L1 antibody of claims 18 and 23.  Zalevsky teaches that the PD-1/PD-L1 inhibitor may be nivolumab (Zalevsky, ¶ 0033) which meets the limitation of claim 19 and the antagonistic anti-PD1 antibody of claim 18.  Zalevsky teaches that the described methods may be used to treat liver cancer (Zalevsky, ¶ 00214).

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1-19 and 20-26  are rejected under 35 U.S.C. 103 as being obvious over Dai (Dai, et al., WO 2018/050571; published 03/22/2018), Ren (Ren, et al., Oncology Letters 11: 2965-2960; 2016) and Zalevsky (Zalevsky, et al., WO 2019036031 A2; Published 02/21/2019) as applied to claims 1-17, 18-20 and 23-26  above, and in further view of Codarri-Deak (Codarri-Deak, et al., US 10,287,352 B2; Issued 03/14/2019).

The combined teachings of Dai, Ren and Zalevsky are discussed above.  
The combined teachings of Dai, Ren and Zalevsky do not teach that the anti-PD1 antibody has a VH sequence of SEQ ID NO:5 and a VL sequence of SEQ ID NO:6 as required in claims 21 and 22.
Codarri-Deak teaches of humanized anti-PD-1 VH and VL sequences.  These sequences are denoted SEQ ID NO:45 and SEQ ID NO:46, respectively (Codarri-Deak, p 62, Table C).  SEQ ID NO:45 from Codarri-Deak is the same as SEQ ID NO:5 from the instant application and SEQ ID NO:46 from Codarri-Deak is the same as SEQ ID NO:6 from the instant application.  
It would be obvious to one of ordinary skill in the art to use the antibody of Codarri-Deak in the method rendered obvious by the combined teachings of Dai
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1-17, 18-20 and 23-31 are rejected under 35 U.S.C. 103 as being obvious over Dai (Dai, et al., WO 2018/050571; published 03/22/2018) and Ren (Ren, et al., Oncology Letters 11: 2965-2960; 2016) and Zalevsky, as applied to claims 1-17, 18-20 and 23-26  above and in further view of Hato (Hato, et al., Immunotherapy (2016) 8(3), 299-313).
The applied reference (Dai) has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
The combined teachings of Dai, 
 do not teach the administration of an anti-angiogenic compound which is sorafenib or bevacizumab.  
Hato teaches of the combination of VEGF inhibitors (the class of molecule to which sorafenib and bevacizumab belong) and PD-1/PD-L1 inhibition.  Hato teaches that sorafenib and potentially other anti-angiogenic agents (such as bevacizumab) may be effective with immune checkpoint inhibition (such as PD-1/PD-L1) inhibition to counteract immune suppression in hepatocellular cancer (Hato, p 10, ¶ 1).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the methods of the combined teachings of Dai, Ren, Zalevsky and Hato.  The resulting method would comprise administration to a cancer patient: 1) the compounds of Dai, 2) a PD-1/PD-L1 axis inhibitor and 3) sorafenib or bevacizumab.  The motivation for this combination is to avoid immunosuppressive induced by VEGF, which may deleteriously affect the immunomodulatory effects of the compounds of Dai and/or the PD-1/PD-L1 inhibitor.  One of ordinary skill in the art would have a reasonable expectation for success making such a combination because Hato reports anti-VEGF treatment may mitigate immunosuppression.  
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16-19 of U.S. Patent No. 10,752,630 in view of Hoang (Hoang, et al., Medicine (2016) 95:31).
Claims 1-14 of the ‘630 patent are directed towards a composition defined by a Markush group.   Claims 1-17, of the instant application are drawn in part to a method for the prophylaxis of liver cancer using a compound of this Markush group.  Claims 16-19 of the ‘630 patent teach a method of treating hepatitis B virus infection comprising administration of the claimed compounds.
Hoang teaches that antiviral therapy was associated with a 72% reduced risk of hepatocellular cancer (HCC) amongst patients with hepatitis B (Hoang, p 5, ¶ 5).
It would have been prima facie obvious at the time of the effective filing date to administer the compounds of the ‘630 patent to patients with a hepatitis B infection a means for providing prophylaxis of hepatocellular cancer.  One of skill in the art would have been motivate 
	Regarding instant claim 17, it is within the purview of one of skill in the art to provide a composition of an active agent in a pharmaceutically acceptable, therapeutically inert carrier.


Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,233,184.
Claims 1-28 of the ‘184 patent are directed towards compounds required for instant claims 1-14 and 17.  Claims 1-17, of the instant application are drawn in part to a method for the prophylaxis of 
Hoang teaches that antiviral therapy was associated with a 72% reduced risk of hepatocellular cancer (HCC) amongst patients with hepatitis B (Hoang, p 5, ¶ 5).
It would have been prima facie obvious at the time of the effective filing date to administer the compounds of the ‘184 patent to patients with a hepatitis B infection a means for providing prophylaxis of hepatocellular cancer.  One of skill in the art would have been motivate to do so by the teachings of Hoang et al regarding the etiological link between hepatitis B infection and the reduced risk of hepatocellular cancer in patients with hepatitis B infections treated with anti-viral therapy.

Conclusion
Claims 1-31 are rejected.
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571(272)-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN L VAN DRUFF/               Examiner, Art Unit 1643   
                                                                                                                                                                                      /Karen A. Canella/Primary Examiner, Art Unit 1643